 FRESNO, MADERA, KINGS AND TULARE CTIES. TRADES COUNCILFresno,Madera,Kings and Tulare Counties Buildingand Construction Trades Council and Gage Broth-ers Construction.Case 20-CC-1540May 29, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOUpon a charge duly filed on August 28, 1974, byGage Brothers Construction, herein called theEmployer, against Fresno,Madera,Kings andTulare Counties Building and Construction TradesCouncil,herein called Respondent, the GeneralCounsel of the National Labor Relations Board, byitsActingRegionalDirector for Region 20, onOctober 1, 1974, issued and served on the parties anorder consolidating Cases 20-CP-5401 and 20-CC-1540 and a consolidated complaint alleging, insofaras isrelevant herein, that the Respondent hadengaged inunfair labor practices within the meaningof Sections 8(b)(4)(i) and (ii)(A), and 2(6) and (7) oftheNational Labor Relations Act, as amended.Copies of the charges and of the consolidatedcomplaint and notice of hearing were duly served onthe parties. On October 18, 1974, the Respondentfiled its answer to the consolidated complaint,denying thecommissionof unfair labor practices andrequesting that the consolidated complaint be dis-missed.BetweenJanuary 20 and January 27, 1975, thepartiesexecuted a stipulation of facts, and onJanuary 29, 1975, they jointly filed with the NationalLaborRelationsBoard a motion to transfer theinstant proceeding to the Board for findings of fact,conclusionsof law, and order. The parties waived ahearing before, and the making of findings of fact,conclusionsof law,and issuanceof a decision by, anAdministrative Law Judge, and stipulated that nooral testimony was necessary or desired by any of theparties.The parties also agreed that the charges,complaint,answer,and stipulation constitute theentire record in this proceeding.By order dated February 5, 1975, the Boardgranted the motion and approved the stipulation offacts as part of the record herein. Thereafter, briefswere filed by the General Counsel, Respondent, andthe Employer.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.iOn November 20, 1974,the Regional Director for Region20 approveda settlement agreement in Case 20-CP-540 andissued an order severing218 NLRB No. 1239The Board has considered the stipulation, includ-ing exhibits, and the entire record in this proceeding,and hereby makes the following:FINDINGS OF FACTI.BUSINESS OF THE EMPLOYERThe Employer is a partnership engaged as a generalcontractor in the business of building construction,with its principal place of business in Fresno,California.During the past calendar year, in thecourse and conduct of its business operations, theEmployer purchased and received goods valued inexcess of $50,000, which goods and merchandiseeitherwere shipped directly to the Employer fromoutside the State of California or were shipped fromoutside the State of California directly to theEmployer's suppliers within the State of California,which suppliers in turn shipped said goods andmerchandise directly to the Employer. We find, onthe basis of the foregoing, that the Employer is, andhas been at all, times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondentCouncilis a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESOn July 8, July 31, and August 12, 1974, Respon-dent Council, by its authorized agent Orville DeSoto,requested that the Employer enter into a collective-bargaining agreement containing,interalia,thefollowing pertinent articles:Aritcle IV:The Employer, Developer and/or Owner-Builder agrees that he shall contract or subcon-tract all jobsite work set forth in Article I above toa person, firm, partnership or corporation that is aparty to an executed current Agreement with theappropriateUnion having work and territorialjurisdiction, affiliated with the Council in whichthe area the work is performed.Article VIII:In the event that the Employer, Developerand/or Owner-Builder violates any provision ofthis agreement with the exception of Article IVabove, or fails to abide by the-determination asprovided in Article VII or in the event that anyCase 20-CP-540 from Case 20-CC-1540 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractor or subcontractor of the Employer,Developer and/or Owner-Builder fails to abide bythe provisions of the appropriate agreement, withtheexceptionof any subcontracting clausecontained in the appropriate agreement of thesubcontractor, it will not be a violation of thisAgreement for the Councils to terminate thisAgreement and it shall not be a violation of thisAgreement for any employee to refuse to performany work or enter upon the premises of suchEmployer, Developer, and/or Owner-Builder, tothe extent permitted by law, and Employees whorefuse to perform any work or enter upon thepremisesunder the circumstances shall not besubject to discharge oranyother disciplinaryaction, to the extent permitted by law.The Employer, Developer and/or Owner-Builder furtheragreesthat on all of his jobs he, allof his contractors and subcontractors will abideby all local, State and Federal health, safety andsanitary regulations, and in the event that thereare any conditions which may be or tend to bedetrimental to the employee's health, safety,morals,or reputation, it is agreed that theemployees shall not be required to work undersuch conditions. It is further agreed that noemployee shall be required to cross any lawfulprimary picket line or enter any premises at whichthere is a lawful primary picket line authorized orapproved by the Councils, individually or collec-tively, or authorized by any Central Labor Bodyin the area covered by this Agreement. TheEmployer,Developerand/orOwner-Builderagrees that he will not assign or require anyemployee covered by this Agreement to performany work or enter premises under any of thecircumstances above described at which there is alawful primary picket line.During the time of any violation of any of theprovisions of this Agreement by the Employer,Developer and/or Owner-Builder contractor orsubcontractor, whether created by their executed,current agreements or otherwise, the affiliatedUnions shall be released and relieved of anyobligation to furnish workmen to any of them.From on or about August 12, 1974, and continuingto on or about September 15, 1974, RespondentCouncil picketed the Employer at its constructionprojects in Fresno at "Happy Cup," "Datsun," and"Health Spa" with the object of forcing or requiring2Orange Belt DistrictCouncil ofPaintersNo. 48, AFL-CIO, et al.[Calhoun DrywallCo.] v. N.L.R.B.,328 F.2d 534, 537 (C.A.D.C., 1464);Muskegon Bricklayers'Union#5,Bricklayers,Masons and PlasterersInternationalUnionof America (AFL-CIO) (GreaterMuskegon GeneralContractors Association),152 NLRB 360, 365 (1965),enfd. as modified 378F.2d 859(C.A. 6, 1967).theEmployer to execute the collective-bargainingagreementwhich contained the above clauses. Aneffect of the picketing was to induce individualsemployed by Fererro Electric Company and SequoiaRock Company at the "Datsun" project; individualsemployed bySequoiaRock Company at the "HealthSpa" project; and individuals employed by Lambeth& Tomlison at the "Happy Cup" project not to pickup, deliver, or transport any goods or not to performany services at said projects.Although Section 8(e) generally makes "hot cargo"contracts unlawful, the first provisoto Section 8(e)exemptsfrom its coverage "an agreementbetween alabor organization and an employer in the construc-tion industry relating to the contracting or subcon-tractingof work to be done at the site of theconstruction . . . ." Although Congress thus madelawful certainonsite"hot cargo" construction con-tracts, it alsomade clear an intention that suchcontracts could be enforced only by a lawsuit ` andnot by strikes or other self-help economic action.2 Itiswell established that an otherwise valid limitationon contracting or subcontracting at a constructionsite,which is intertwined with a provision permittingself-help by the labor organization, such as strikingor otherwise refusing to performservicesin the eventof a breach of the "hot cargo"clause,exceeds theprescribed bounds of the first proviso to Section 8(e)and is therefore unlawful.3 Furthermore, picketingwith an object of forcing an employer to enter intoan agreement which contains a clause prohibitedunder Section 8(e) constitutesa violation of Section8(b)(4)(i) and (ii)(A).4 The General Counsel contendsthat Respondent Council, by picketing to obtain anagreement which contained a subcontracting clauseenforceable by self-helpeconomicaction, as set forthin the third paragraph of article VIII, engaged inconduct which violated Section 8(b)(4)(i) and (ii)(A).In contrast,Respondent Council contends thatarticleVIII of the proposedagreementdoes notpermit it to engage in self-help by refusing to referworkmen to any contractor in the event of a breachof the subcontractingclause;that Respondent doesnot claim it is entitled to such self-help; and thatthere is no evidence Respondent, at any timematerial to thiscase,ever refused to dispatchworkmen to the job of any contractor allegedly inviolation of the subcontractingclause.3MuskegonBricklayersUnion #5, supra.4 Los Angeles Building &ConstructionTrades Council (QualityBuilders,Inc.), 153 NLRB 383 (1965).MuskegonBricklayersUnion #5, supra;Local445, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica(Edward L. Nezelek,Inc),194 NLRB579, 585 (1971). FRESNO, MADERA, KINGS AND TULARE CTIES. TRADES COUNCILThe question involved here is one of contractinterpretation which must be resolved before we candetermine the validity of a clause under Section 8(e).5Therefore, we must answer the threshold question ofwhether or not the language used in each clause,either when read by itself or when interpreted andconstrued in the context of other clauses in theagreement, is so clear as to preclude ambiguity withrespect to its meaning.61.Article IV of the proposed agreement requiresthat the Employer shall subcontract all jobsite workto a firm that is a party to an agreement with anappropriate union affiliated with the RespondentCouncil. Such a subcontracting or "hot cargo"clause, standing alone, would, as discussed above, belawful under the construction proviso to Section 8(e).The first paragraph of article VIII in effect states thatin the event the Employer or its subcontractorviolates any provision of the agreementwith theexception of the subcontracting clause of article IVitshall not be a violation of the agreement for theRespondent Council to terminate the agreement; itshall not be a violation of the agreement for anyemployee to refuse to perform any work or enterupon the, premises of the Employer; and theemployees who refuse to perform any,work or enterupon the premises shall not be subject to discharge orany other disciplinary action. Thus, this part ofarticleVIII clearly would prevent the RespondentCouncil or its affiliated unions from engaging in self-help of the nature described above, in the event thatthe Employer or its subcontractor violated the termsof the subcontracting clause.2.The second paragraph of article VIII dealswith unrelated matters.3.The third paragraph of article VIII states inpertinent part, "[D ]uring the time of any violation ofany[emphasis supplied] of the provisions of thisAgreement by the Employer . . . or subcontractor... the affiliated Unions [of Respondent Council]shall be released and relieved of any obligation tofurnish workmen to any of them." We find that on itsface the language of this paragraph clearly permitsthe Respondent to engage in statutorily proscribedconduct. Unlike the first paragraph of article VIII, itstatesno exception for violations of the article IVsubcontracting clause and, in-the third paragraph,there is no reference which might lead one toconclude that, as the Respondent contends, theexception delineated in the first paragraph alsoapplies to the third; nor is there any other basiswhich supports the Respondent's contention. Where-5CfGeneralTeamsters,Chauffeurs,Warehousemenand Helpers, Local982, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers ofAmerica(J.K Barker Trucking Co.),181 NLRB 515, 517 (1970).6 Id41as the first paragraph deals with the right of theRespondent Council to terminate the agreement andthe right of employees to refuse to perform any workor enter upon the premises, the third paragraphrelates to an additional and unrelated self-enforce-ment feature available to the Respondent Counciland its affiliated unions, i.e., releasing them from anyobligation to refer workmen to the Employer or itssubcontractors. Under the proposed provisions of thethirdparagraph, theRespondent Council or itsaffiliated unions would not be compelled to look tothe courts for enforcement of the subcontractingclause, but instead could resort to a prohibited formof self-help. As the limitation upon subcontracting atthe construction site is intertwined with a provisionpermitting self-help to seek enforcement of this "notcargo" clause, such an agreement exceeds theprescribedbounds of the construction industryproviso to Section 8(e).7Accordingly, we find that, by picketing with anobject of forcing the Employer to enter into anagreement which contained a clause unlawful underSection 8(e), Respondent violated Section 8(b)(4)(i)and (ii)(A) of the ActsThe RemedyHaving found that Respondent Council has en-gaged in certain activities which violate the Act, weshall order it to cease and desist therefrom and totake certain affirmative action to effectuate thepurposes of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in this case, we make thefollowing:CONCLUSIONS OF LAW1.Gage Brothers Construction is an employerwithin the meaning of Section 2(2) of the Act and isengaged in commerce or in an industry affectingcommerce within the meaning of Section 2(6) and (7)of the Act.2.Fresno,Madera, Kings and Tulare CountiesBuilding and Construction Trades Council is a labororganization within the meaning of Section 2(5) ofthe Act.3.By picketing at the "Datsun," "Happy Cup,"and "Health Spa" construction sites of Gage Broth-ersConstruction with an object of forcing GageBrothers Construction to enter into an agreementwhich contained clauses unlawful under Section 8(e),Respondent Council has engaged in unfair labor7Muskegon BricklayersUnion#5, supra Local 445, InternationalBrotherhood of Teamsters, supra8 Id 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices within the meaning of Section 8(b)(4)(i) and(ii)(A) of the Act.4.The aforesaid unfair labor'practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Fresno, Medera, Kings and Tulare Counties Buildingand Construction Trades Council, Fresno, Califor-nia, its officers, representatives, and agents, shall:1.Cease and desist from:(a) Picketing or causing to be picketed, or threaten-ing to picket or to cause to be picketed, GageBrothers Construction, with an object of forcing orrequiring said Employer to enter into an agreementwhich is prohibited by Section 8(e) of the Act.(b) Inducing or encouraging the employees of theEmployer, or any other employer engaged in com-merce or in an industry affecting commerce, to refuseto perform services in the course of their employmentand threatening, coercing, or restraining the Employ-er,or any other person engaged in commerce asdefined in the Act or in an industry affecting suchcommerce, where an object thereof is forcing orrequiring the Employer to enter into an agreementwhich is prohibited by Section 8(e) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by theRegionalDirector for Region 20, after being dulysigned by Respondent Council's authorized repre-sentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Council to insure that said noticesare not altered, defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice tosaid Regional Director for posting by Gage BrothersConstruction, if willing, at all places where notices toits employees are customarily posted.(c)Notify the Regional Director for Region' 20, inwriting,within 20 days from the date of this Order,what steps the Respondent Council has taken tocomply herewith.9 In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgmentof theUnited StatesCourt ofAppeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of , the United States GovernmentWE WILL NOT picket or cause to be picketed, orthreaten to picket or to cause to be picketed,Gage Brothers Construction, with an object offorcing or requiring said Employer to enter intoan agreement which is prohibited by Section 8(e)of the National Labor Relations Act.WE WILL NOT induce or encourage the employ-ees of Gage Brothers Construction, or any otheremployer engaged in commerce or in an industryaffecting commerce, to refuse to perform servicesin the course of their employment or threaten,coerce, or restrain Gage Brothers Construction, orany other person engaged incommerce asdefinedby the Act or in an industry affecting suchcommerce, where an object thereof is forcing orrequiringGage Brothers Construction to enterinto an agreement which is prohibited by Section8(e).FRESNO,MADERA, KINGSAND TULARE COUNTIESBUILDING ANDCONSTRUCTION TRADESCOUNCIL